UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 4/8/20
DAVIDSON HENAO, et al.,
             Plaintiffs,                              19-CV-10720 (BCM)
       -against-                                      ORDER
PARTS AUTHORITY, INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties' joint letter dated April 6, 2020 (Dkt. No.

88), in which defendants state their intention to move to dismiss plaintiffs' Second Amended

Complaint (Dkt. No. 87); the parties propose alternative briefing schedules for that motion; and

plaintiffs request that the stay of discovery imposed on February 14, 2020 (Dkt. No. 84) be lifted.

       For good cause shown, it is hereby ORDERED that:

       1. Motion to Dismiss. In light of the parties' several letter-briefs on the issues defendants

           intend to raise in their motion to dismiss (see Dkt. Nos. 27, 32, 68, 73, 88), the Court

           concludes that both parties' proposed briefing schedules are too extended. In light of the

           ongoing public health emergency, however, the Court will extend the deadlines set forth

           in Local Civ. R. 6.1(b) as follows: defendants shall file their motion to dismiss no later

           than May 6, 2020; plaintiffs shall file their opposition to defendants' motion no later than

           June 3, 2020; and defendants shall file their reply, if any, no later than June 17, 2020.

           The parties' motion papers shall comply with the Individual Rules and Practices in Civil

           Cases of the Hon. Lorna G. Schofield, United States District Judge.

       2. Partial Lift of Discovery Stay. The discovery stay imposed by the Court on February 14,

           2020, is LIFTED IN PART. The parties shall exchange the disclosures required by Fed.

           R. Civ. P. 26(a)(1) – as to the claims of the newly-named individual plaintiffs – no later
         than April 29, 2020. Thereafter, the parties may conduct written discovery. Deposition

         discovery remains STAYED pending further order of the Court.

      3. Status Conference. Judge Moses will conduct a further telephonic status conference on

         June 9, 2020, at 10:30 a.m. No later than June 2, 2020, the parties shall submit a joint

         letter updating the Court on the progress of discovery to date, as well as any

         settlement efforts. A few minutes before 10:30 a.m., the parties and their counsel shall

         call into the below teleconference:

             Call in number:        888-557-8511

             Access Code:           7746387

Dated: New York, New York
       April 8, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                 2
